         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



MARY ALICE PATRICK,                      )
                                         )
                     Plaintiff,          )
                                         )              CIVIL ACTION
v.                                       )
                                         )              No. 16-2304-JWL
                                         )
ANDREW M. SAUL,1                         )
Commissioner of Social Security,         )
                                         )
                     Defendant.          )
 _______________________________________ )



                           MEMORANDUM AND ORDER


       This matter is before the court on a motion for approval of an attorney fee (Doc.

13) (Pl. Mot.) pursuant to the Social Security Act, 42 U.S.C. ' 406(b).   Plaintiff=s

motion is GRANTED, approving a fee in the amount of $17,783.00 pursuant to the

Social Security Act.

I.     Background

       Plaintiff filed a Complaint in this court on May 5, 2016, seeking judicial review of

a decision of the Commissioner of the Social Security Administration. (Doc 1). On



1
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Carolyn W. Colvin as the defendant. In
accordance with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 2 of 7




March 17, 2017 this court reversed the Commissioner’s decision and remanded in

accordance with sentence four of 42 U.S.C. § 405(g) for proper consideration of the

record medical opinions. (Doc. 9).     On remand, the Commissioner issued a fully

favorable decision awarding Plaintiff disability benefits. (Pl. Mot., Attach. 1).

Plaintiff now seeks award of attorney fees of $17,783.00 pursuant to ' 206(b) of the

Social Security Act.   42 U.S.C. § 406(b).

II.    Legal Standard

       The Social Security Act provides for the payment of an attorney fee out of the past

due benefits awarded to a beneficiary. 42 U.S.C. ' 406(b). The court has discretion to

approve such a fee. McGraw v. Barnhart, 450 F.3d 493, 497-98 (10th Cir. 2006).

However, the court has an affirmative duty to allow only so much of the fee as is

reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 807-808 (2002); McGraw, 450 F.3d at

498; 42 U.S.C. ' 406(b)(1)(A).

       (1)(A) Whenever a court renders a judgment favorable to a claimant under
       this subchapter who was represented before the court by an attorney, the
       court may determine and allow as part of its judgment a reasonable fee for
       such representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment, and
       the Commissioner of Social Security may, . . . certify the amount of such
       fee for payment to such attorney out of, and not in addition to, the amount
       of such past-due benefits.

42 U.S.C. ' 406(b)(1)(A) (emphases added).

       The Supreme Court, in Gisbrect determined that a contingency fee agreement

within the twenty-five percent ceiling is allowed by ' 406(b) of the Act, and that courts

                                             2
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 3 of 7




may not use the “lodestar” method to establish a reasonable fee in such a case. Where

there is a contingency-fee agreement between plaintiff and his attorney, the court is to

look first to the agreement and then test the agreement for reasonableness. Gisbrecht,

535 U.S. at 807-08. In determining reasonableness, the Court suggested that courts

should consider such factors as the character of representation, the results achieved,

whether the attorney is responsible for any delay, and whether the benefits are large in

comparison to the amount of time counsel spent on the case. Id. 535 U.S. at 808. The

Court noted that the comparison of amount of benefits to time spent might be aided by

submission of the plaintiff=s attorney=s billing record and normal hourly billing rate. Id.

       The Tenth Circuit has explained the procedure used in applying Gisbrecht.

Gordon v. Astrue, 361 F. App’x 933, 935–36 (10th Cir. 2010). It noted that the court is

to look first to the fee agreement between the plaintiff and her counsel, and “the statute

does require courts to serve ‘as an independent check’ by ‘review[ing] for reasonableness

fees yielded by those agreements.’” Id. at 935 (quoting Gisbrecht, 535 U.S. at 807-09).

The court noted that the Court provided examples of proper reasons for reducing 406(b)

fee requests:

       (1) when “the character of the representation and the results the
       representative achieved” were substandard; (2) when “the attorney is
       responsible for delay” that causes disability benefits to accrue “during the
       pendency of the case in court”; and (3) when “the benefits are large in
       comparison to the amount of time counsel spent on the case.”

Id. (quoting Gisbrecht, 535 U.S. at 808). The court acknowledged six factors recognized

by the Seventh Circuit before Gisbrecht was decided as potentially useful when making a
                                             3
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 4 of 7




406(b) reasonableness determination—although it merely “assum[ed], without granting,

that the district court had some obligation to” consider those factors. Id. (citing McGuire

v. Sullivan, 873 F.2d 974, 983 (7th Cir. 1989) (“time and labor required; skill required;

contingency of fee; amount involved and result attained; experience, reputation, and

ability of attorney; and awards in similar cases.”). The Tenth Circuit reviews “a district

court’s award of attorney’s fees under § 406(b) for an abuse of discretion, see McGraw v.

Barnhart, 450 F.3d 493, 505 (10th Cir. 2006), and will reverse only if the district court’s

decision was ‘based on a clearly erroneous finding of fact or an erroneous conclusion of

law or manifests a clear error of judgment,’” Id. at 935 (quoting United States v.

McComb, 519 F.3d 1049, 1054 (10th Cir. 2007)).

       The court notes how courts in this district have performed the analysis in recent

years. Russell v. Astrue, 509 F. App’x 695, 696–97 (10th Cir. 2013) (affirming an

award of fees which represented an effective hourly rate of $422.92, midway between

counsel’s normal hourly rate of $275 and the effective hourly rate of the fee requested—

$611); Kotchavar v. Comm’r of Soc. Sec. Admin., Civil Action No. 14-1333-KHV, 2018

WL 6077988, at *3 (D. Kan. Nov. 21, 2018) (awarding fee resulting in effective hourly

rate of $400); Tacey v. Berryhill, Civil Action No. 15-9094-KHV, 2018 WL 3757620, at

*3 (D. Kan. Aug. 8, 2018) (reducing award to effective hourly rate of $388.50); Williams

v. Berryhill, Case No. 15-1255-SAC, 2018 WL 3609753, at *1 (D. Kan. July 27, 2018)

(affirming fee request resulting in an effective rate of $286.99 and citing cases approving

fee awards resulting in effective hourly rates ranging from $258.63 to $432.02); Boyer v.
                                             4
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 5 of 7




Berryhill, No. 15-1054-SAC, 2018 WL 2971499, at *1 (D. Kan. June 12, 2018)

(affirming fee request resulting in an effective rate of $400.07 and citing cases approving

fee awards resulting in effective hourly rates ranging from $258.63 to $432.02);

Schoonover v. Colvin, Case No. 12-1469-JAR, 2016 WL 7242512, at *2 (D. Kan. Dec.

15, 2016) (finding the requested effective hourly rate of $511.32 unjustifiably high and

reducing award to result in hourly rate of $400); Duff v. Colvin, Case No. 13-CV-02466-

DDC, 2016 WL 3917221, at *2 (D. Kan. July 20, 2016) (approving fees that represented

an hourly rate of $358.50); Roland v. Colvin, No. 12-2257-SAC, 2014 WL 7363016, at

*1 (D. Kan. Dec. 23, 2014) (approving fees at an effective hourly rate of $346.28);

Bryant v. Colvin, No. 12-4059-SAC, 2014 WL 7359023, at *1 (D. Kan. Dec. 23, 2014)

(approving fees at an effective hourly rate of $418.28); Smith v. Astrue, No. 04-2196-

CM, 2008 WL 833490, at *3 (D. Kan. Mar. 26, 2008) (finding an effective hourly rate of

$389.61 within the range of hourly rates in similar cases in this district).

III.   Discussion

       Here, Plaintiff=s attorney requests a fee award of 25 percent of Plaintiff’s past due

benefits less $6,000.00 for work done before the Commissioner, or $17,783.00. He

explains that he has a contingent fee agreement with Plaintiff, in which she agreed to a

fee of 25 percent of past due benefits. (Doc. 14, “Affidavit”). Counsel submitted a

listing of the hours expended in prosecuting this case before this court in connection with

his EAJA fee request, showing 44 hours expended. (Doc. 11). Counsel asserted that

his normal hourly rate in non-contingent, non-complex matters is $300.00. (Doc. 14, 2).
                                              5
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 6 of 7




He asserts that the fee requested is reasonable and equates to an hourly rate of $404.15.

Id.

       Plaintiff’s counsel acknowledges receipt of a fee pursuant to the Equal Access to

Justice Act (EAJA) of $7,500.00 and recognizes that fee must be refunded to Plaintiff

upon receipt of the 406(b) fee. Id. Counsel argues that his skill, competence, expertise,

and experience support awarding the full 25% of past due benefits in this case. Id.

       The Commissioner submitted a response to Plaintiff’s Motion stating that he is not

a party to a 406(b) request but “to the extent the Court requires a response, the

Commissioner has no objection to the petition in this case.” (Doc. 15). He also

reminds the court that if counsel receives fees pursuant to both the EAJA and 406(b), the

lesser of the two must be refunded to Plaintiff. Id.

       The court has considered both the Gisbecht and the McGuire factors and the

arguments of counsel for the plaintiff and for the Commissioner and makes the following

findings. Plaintiff has met his burden to prove that award of the fee requested is

reasonable in the circumstances present here. The court notes that counsel achieved a

good result for Plaintiff in this case and the billing records submitted reflect the hours

expended. The contingent nature of the fee justifies a fee award which is higher than the

normal hourly rate charged by practitioners when the claimant prevails, to encourage

practitioner to take such cases and to provide for cases which are not successful.

Moreover, the court’s review reveals no undue delay chargeable to counsel and the fee

requested does not represent a windfall to counsel.
                                              6
         Case 2:16-cv-02304-JWL Document 16 Filed 05/20/20 Page 7 of 7




       The court notes that a fee award of $17,783.00 when applied to the 44 hours

expended by counsel in this case results in an effective hourly rate of $404.15, only

slightly more than $100 per hour above counsel’s usual non-contingent rate.

       IT IS THEREFORE ORDERED that pursuant to 42 U.S.C. ' 406(b) the

Commissioner shall pay Plaintiff=s counsel the sum of $17,783.00 from Plaintiff=s past

due benefits. Because the amount awarded as an attorney fee under the EAJA was less

than the amount awarded under the Social Security Act, the EAJA attorney fee award

totaling $7,500.00, shall be refunded by counsel to Plaintiff.

       Dated May 20, 2020, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                             7
